ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Exelis Inc., Night Vision and               )      ASBCA No. 59587
 Communications Solutions                   )
 (NVCS) - Communications Solutions          )
                                            )
Under Contract No. N65236-07-C-5876         )

APPEARANCES FOR THE APPELLANT:                     Steven M. Masiello, Esq.
                                                   Kelly P. Garehime, Esq.
                                                    McKenna Long & Aldridge LLP
                                                    Denver, CO

APPEARANCE FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 20 May 2015


                                                £~# -
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59587, Appeal ofExelis Inc., Night
Vision and Communications Solutions (NVCS) - Communications Solutions, rendered in
conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals